 In the Matter of BEAUMONT MANUFACTURING COMPANYandTExrIiFWORKERS ORGANIZING COMMITTEECase No. 8-543.Decided February 4, 1938Cotton Textile Industry-Investigation of Representatives:controversy con-cerning representation of employees:refusal by employer to recognize petition-ing union as bargainingagency-Unit Appropriate for Collective Bargaining:production employees;stipulation asto-Election Ordered-Certification ofRepresentatives.Mr. Marion A. Prowell,for the Board.,Mr. C. W. Perrin,Spartanburg, S. C., for the Company.Mr. S. P. Brewer,Charlotte, N. C., for the T. W. O., C.Mr. A. George Koplow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 13, 1937, Textile Workers Organizing Committee,herein called the T. W. O. C., filed with the Regional Director for the)Tenth Region (Atlanta, Georgia) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Beaumont Manufacturing Company, Spartanburg, SouthCarolina, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.On November 27, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.The Regional Director issued a notice of hearing on December 22,1937, and an amended notice of hearing on January 7, 1938, copiesof both of which were duly served upon the Company and uponthe T. W. O. C. Pursuant to the notice and amended notice, ahearing was held on January 11, 1938, at Spartanburg, South Caro-lina, before James N. Brown, the Trial Examiner duly designated100 DECISIONS AND ORDERS101by the Board.The Board, the Company, and the T. W. O. C.were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and to cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY 1The Beaumont Manufacturing Company was incorporated underthe laws of South Carolina in 1889. It has an authorized capital of$600,000, and issued capital of the same amount. It is engaged inthe manufacture of cotton cloth.The principal raw material used by the Company is cotton grownin South Carolina, Georgia, Arkansas, Tennessee, and Texas.Ap-proximately 65 per cent of the cotton used comes from outside theState of South Carolina.The Company uses from 4,000 to 5,000tons of coal annually, which comes primarily from the State of Vir-ginia.Starch used in production comes from the State of Iowa.The Company produces approximately 5,000,000 pounds of prod-ucts annually.Its output is sold through two New York commis-sion houses, to buyers in New York, Missouri, Illinois, and Massa-chusetts.An estimated 90 per cent of the Company's manufacturedproducts are shipped outside the State of South Carolina.The Company employs about 800 persons in its peakseason, and500 to 550 when productionis at alow ebb.IT.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization, admittingto membership all hourly and piece-rate production and maintenanceemployees in the textile industry, exclusive of supervisory and cleri-cal forces.III.THE QUESTIONCONCERNINGREPRESENTATIONThe T. W. O. C. started an organization campaign among theCompany's employees in April 1937. There is credible evidence that1 The Company stipulated for the record the facts set forth in thissection. 102NATIONAL LABOR RELATIONS BOARDduring ensuing months a substantial number of the Company's em-ployees signed application cards authorizing the T.W. O. C. torepresent them for the purpose of collective bargaining.On Septem-ber 4, 1937, the T. W. O. C. wrote to the Company requesting aconference and claiming to represent a majority of the workersin the Company.On September 10, 1937, the president of theCompany replied by letter, stating that the Company 'cannot agreewith your statement that a majority of the employees of BeaumontManufacturing Company are members of the Textile Workers Or-ganizing Committee of the C. I. O.. ..",z and on the basis of thisuncertainty concerning the validity of the T.W. O. C.'s claimto represent a majority of its employees, no recognition was granted.We find that a question has arisen concerning the representationof the employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerce'and the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the parties stipulated "that the employees of thaBeaumont Manufacturing Company, exclusive of clerical and super-visory employees, composing what is known as the production em-ployees, constitute an appropriate unit for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act."We see no reason for invalidating this agreedunit.We find that the production employees of the Company, exclusiveof clerical and supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAlthough the T. W. O. C. claimedin its petition to representapproximately 363 employees,and at thehearing offeredtestimony2Board Exhibit No. 3. DECISIONS AND ORDERS103:that it represented between 400 and 500 of the employees in the unit.found to be appropriate, it did not submit in evidence signed mem-bership application cards or other substantial evidence in supportof these claims.We find, therefore, that an election by secret ballotisnecessary to determine the proper representative for collectivebargaining and thus resolve the question concerning representation..The parties stipulated that in the event the Board should direct -an election, the pay roll of January 8, 1938, should be used to de-termine employees eligible to vote in such election. In view of this.stipulation, those eligible to vote shall be the production employees,exclusive of clerical and supervisory employees, on the Company's:pay roll of January 8, 1938, exclusive of those who since have volun-tarily quit or have been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Beaumont Manufacturing Company, Spar-tanburg, South Carolina, within the meaning of Section 9 (c) andLSection 2 (6) and (7) of the National Labor Relations Act.2.The production employees of the Company, excluding clericaland supervisory employees, constitute a unit appropriate for the-purpose of collective bargaining, within the meaning of Section-9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the National Labor-Relations Act, 49 Stat. 449, and pursuant to Article III, Section 8Yof National Labor Relations Board Rules and Regulations-Series 1,.as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with BeaumontManufacturing Company, Spartanburg, South Carolina, an election.by secret ballot shall be conducted within fifteen (15.) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Tenth Region, acting in this matter-as agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among allproduction employees of Beaumont Manufacturing Company, atSpartanburg, South Carolina, on its pay roll of January 8, 1938,excluding clerical and supervisory employees and those who, since80535-38-8 104NATIONAL LABOR RELATIONS BOARDhave voluntarily quit or have been discharged for cause, to determinewhether or not they desire to be represented by Textile WorkersOrganizing Committee for the purposes of collective bargaining.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMarch 15,1938On February 4, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.The Direction of Election directed that anelection by secret ballot be conducted within fifteen (15) days fromthe date of the Direction among all production employees of Beau-mont Manufacturing Company, Spartanburg, South Carolina, on itspay roll of January 8, 1938, excluding clerical and supervisory em-ployees and those who since had voluntarily quit or had been dis-charged for cause, to determine whether or not they desired to berepresented by TextileWorkers Organizing Committee for thepurposes of collective bargaining.Pursuant to this Decision and Direction of Election, an electionby secret ballot was conducted under the direction and supervisionof Charles N. Feidelson, the Regional Director for the Tenth Region(Atlanta,Georgia), on February 18, 1938.Thereafter the saidRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties his IntermediateReport on the ballot.No objections or exceptions to the IntermediateReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reported asfollows :Total numbereligible-----------------------------------------561Total ballots cast---------------------------------------------503Total votes for the Textile Workers Organizing Committee (Affili-ated with C. I. O.)------------------------------------------291Total votes against the Textile Workers Organizing Committee(Affiliated with C. I. O.)------------------------------------208Total votes challenged----------------------------------------2Total ballots miscast-----------------------------------------2By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Sections 8 and 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, DECISIONS AND ORDERS105IT IS HEREBY CERTIFIED that Textile Workers Organizing Committeehas been designated and selected by a majority of all production em-ployees of Beaumont Manufacturing Company, Spartanburg, SouthCarolina, excluding clerical and supervisory employees, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto Section 9 (a) of the National Labor Relations Act, Textile WorkersOrganizing Committee is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to rates ofpay, wages, hours of employment, and other conditions of employment.